Report of Independent Registered Public Accounting Firm The Shareholders and Board of Directors of The Hennessy Mutual Funds, Inc., The Hennessy Funds, Inc., The Hennessy Funds Trust, and The Hennessy SPARX Funds Trust: In planning and performing our audits of the financial statements of Hennessy Cornerstone Growth Fund, Hennessy Cornerstone Growth Fund Series II, Hennessy Focus 30 Fund, Hennessy Cornerstone Large Growth Fund, Hennessy Cornerstone Value Fund, Hennessy Total Return Fund, Hennessy Balanced Fund, Hennessy Select Large Value Fund, Hennessy Select SPARX Japan Fund and Hennessy Select SPARX Japan Smaller Companies Fund (“the Funds”) as of and for the fiscal year or period ended October 31, 2009, in accordance with the standards of the Public
